The plaintiff in error was tried and convicted in the Circuit Court of Pinellas County, Florida, under an indictment charging him together with other persons therein named with the offense of breaking and entering the building of another with intent to commit grand larceny.
There is no evidence in the record to sustain a conviction of the offense charged as the evidence shows conclusively that the plaintiff in error here, defendant in the court below, was not either actually or constructively present at the place where and the time when the crime was committed. There is evidence in the record which tends to prove that this plaintiff in error planned the perpetration of the act and probably furnished part of the instrumentalities with which the crime was committed. If he did all the evidence indicated he did he would have been guilty as an accessory before the fact and not as a principal.
The judgment must be reversed. It is so ordered.
  Reversed. *Page 164
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.